DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s argument, see page 5, filed 7/6/2022, with respect to the rejection of claim 1 under 35 U.S.C. 102 has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of a newly found prior art reference, Isshiki (US20010033599A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Isshiki (US20010033599A1).
With respect to claim 1, the prior art of Isshiki teaches a temperature sensor (Fig. 1), comprising: an outer protecting pipe (Fig. 2, item 1); an element pipe, or the head portion (Fig. 2, item 5), extending coaxially with the protecting pipe, wherein only a tip portion of the element pipe is exposed (Fig. 2, item 5 lower portion); and a temperature-measuring resistor element held in the element pipe to measure temperature (Fig. 2, items 7-9; [0047]), wherein the protecting pipe and the element pipe comprise an air layer therebetween (Fig. 2, item 16; [0043]).  
The claim 1 element “measuring a temperature of a rubber” is not a positively recited element.  It is an intended use of the temperature-sensing device, and the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claim.  If the prior art structure can perform the intended use, then it meets the claim.  See MPEP 2115.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Isshiki (US20010033599A1).
With respect to claim 2, Isshiki teaches that an air layer 16 is provided between outer protecting pipe and the front protective pipe ([0043]) for the purpose of lowering heat transfer between the pipes.  One of ordinary skill in the art would have found it prima facie obvious to arrive at the claimed pipe diameter ratio by optimizing the sizes of the outer protecting pipe and the front protective pipe in order to minimize heat transfer.
With respect to claim 4, Isshiki provides an exposed tip portion (Fig. 2, item 5) extending a fixed amount in an axial direction.  Isshiki also teaches that an air layer 16 is provided ([0043]) for the purpose of lowering heat transfer between the pipes.  One of ordinary skill in the art would have found it prima facie obvious to arrive at the claimed L1/D1 ratio pipe diameter ratio by optimizing the sizes of the outer protecting pipe in order to minimize heat transfer 
With respect to claim 5, Isshiki is silent on the diameter of the element pipe is 5 mm or less.
However, claims relating to limitations relating to the size of an object are not deemed sufficient to patentably distinguish over prior art; mere scaling up (or down) of a prior art apparatus capable of being scaled up, if such were the case, would not establish patentability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742